UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LAMONT WILLIAMS, a/k/a Reno,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:11-cr-00472-PMD-3)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


John Wesley Locklair, III, LOCKLAIR & LOCKLAIR, PC, Columbia,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pursuant       to       a    written    plea       agreement,      Kenneth     Lamont

Williams pled guilty to conspiracy to possess with intent to

distribute    and     to     distribute          heroin,    and   to   use   or    maintain

places for distributing controlled substances, in violation of

21 U.S.C. § 846 (2012) (Count One); distribution of heroin, in

violation of 21 U.S.C. § 841 (2012) (Counts Twenty-Seven and

Twenty-Eight);        possession            of       counterfeit       obligations,     in

violation of 18 U.S.C. § 472 (2012) (Count Fifty-Three); and use

of a communication facility to facilitate a felony drug offense,

in violation of 21 U.S.C. § 843 (2012) (Count Seventy-Nine).

Williams     appeals         his     convictions           and    360-month       sentence.

Counsel has filed a brief, pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

for appeal, but questioning whether the district court properly

applied    the   18      U.S.C.       § 3553(a)        (2012)     sentencing      factors.

Although advised of his right to do so, Williams has not filed a

pro se supplemental brief.

     We    review        a       sentence    for       procedural      and    substantive

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                            We must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the § 3553(a)

                                                 2
factors, or failing to adequately explain the sentence.                                    Id.

The district court is not required to “robotically tick through

§ 3553(a)’s every subsection,” United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006), but “must place on the record an

individualized assessment based on the particular facts of the

case before it.”              United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).

      If we find the sentence procedurally reasonable, we then

consider     its    substantive        reasonableness.               Id.    at    328.       We

presume on appeal that a sentence within the properly calculated

Guidelines range is substantively reasonable.                            United States v.

Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).                          Such a presumption

is rebutted only when the defendant shows “that the sentence is

unreasonable       when       measured    against        the    §    3553(a)       factors.”

United   States     v.    Montes-Pineda,          445    F.3d       375,   379    (4th    Cir.

2006).

      Upon    review,         we   discern       no     procedural         or    substantive

sentencing    error       by    the   district        court.        The    district       court

correctly calculated Williams’ advisory Guidelines range, heard

argument     from    counsel,         provided        Williams      an     opportunity      to

allocute,     and    properly         considered        the     § 3553(a)         sentencing

factors.      Although the district court “might have said more,”

Rita v. United States, 551 U.S. 338, 359 (2007), its explanation

was   sufficient         to     enable    us      “to     effectively            review    the

                                             3
reasonableness of the sentence.”              Montes-Pineda, 445 F.3d at 380

(internal quotation marks omitted).

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                        We

therefore affirm the criminal judgment.                   However, we remand to

the district court with instructions to correct the judgment,

pursuant to Fed. R. Crim. P. 36, to reflect that the statute of

conviction for Count One is 21 U.S.C. § 846.

     This    court      requires       that   counsel     inform    Williams,     in

writing,    of    the   right     to   petition    the    Supreme   Court    of   the

United States for further review.                 If Williams requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Williams.                        We dispense

with oral argument because the facts and legal contentions are

adequately       expressed   in    the   materials       before   this    court   and

argument would not aid the decisional process.


                                                           AFFIRMED AND REMANDED




                                          4